Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry W. Scott, Jr., seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and *103denying relief on his 42 U.S.C. § 1988 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Scott v. Jones, No. 5:13-cv-02870-DCN, 2014 WL 4823850 (D.S.C. Sept. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.